*1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 19 April 2022 has been entered. Claim 1 has been amended. Claims 6, 9-11, 13-16, 27 and 29-62 have been cancelled. No claims have been added. Therefore, claims 1-5, 7-8, 12, 17-25 and 28 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “a first skin attachment mechanism … configured for removably attaching the length of the first tube to a first chest”, as recited in lines 15-16 of claim 1. 
The limitation of “a second skin attachment mechanism … configured for removably attaching”, as recited in lines 17-18 of claim 1. 
The limitation of “a third skin attachment mechanism … for removably attaching”, as recited in lines 20-21 of claim 1.
The limitation of "an attachment mechanism for attaching the first tube", as recited in line 2 of claim 28. 
The limitation of "a means for anchoring a proximal and distal anchor", as recited in lines 2-3 of claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, line 2 recites the limitation “an attachment mechanism” and it is unclear if the attachment mechanism is the same as or different from the first skin attachment mechanism recited in claim 1. Lines 2-3 recite “a means for anchoring a proximal and distal anchor to the subject’s skin” and it is unclear if the means for anchoring is the same as or different from the proximal non-inflatable anchor portion, the distal non-inflatable anchor portion, the first skin attachment mechanism, the second skin attachment mechanism and the third skin attachment mechanism as recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12, 17-22 and 28, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kayser (DE 2,028,036 A1) in view of Roth et al. (2007/0088239 A1) and Palmer et al. (6,533,739 B1).
Regarding claim 1, in figures 1-4 Kayser discloses a device for assisting breathing in a subject (underwear 1; the device 1 assists a patient with inhalation and expiration using tubes 7 to create a negative pressure that stretches the chest and abdomen, see para. [0001] and para. [0004]), comprising: a first tube (thin rubber tube 7, located at top-most section of the device 1 at the chest region of the user, see fig. 2) comprising a flexible and elastic material that forms a first tube lumen extending from a proximal end of the first tube (the first tube 7, part of a plurality of tubes 7, is made of a flexible and elastic rubber that forms the first tube lumen, see fig. 2, and that allows the first tube 7 to expand longitudinally, see fig. 3 and para. [0004]), wherein longitudinal expansion of the first tube 7 is less restricted than radial expansion of the first tube 7 (the first tube 7 expands longitudinally, where longitudinal expansion is restricted due to the length of the first tube 7 being sized to fit over the chest of the body, and includes non-stretchable fibers 8 that prevent it from expanding radially, see fig. 3 and paras. [0003]-[0004]); a connection element (a port, near the proximal end of the first tube 7, is shown in figure 3 and the port is connected to a controlled hydraulic system that is driven by compressed air, see para. [0006] comprising a first air supply port (an air supply port is shown in figure 3 leading away from the proximal end of the first tube 7) in fluid communication with an opening configured in the proximal end of the first tube lumen and attached to a proximal end of the first tube 7 (the connection element is attached to and in fluid communication with an opening at the proximal end of the first tube 7, where pressurized fluid 12 is supplied by a controlled hydraulic system, see para. [0006]).
Kayser’s first tube 7 appears to have a hoop-shape, see fig. 3, with the first proximal end located near the first air supply port, but lacks a detailed description of the first tube having a closed distal end.
However, in figures 2B and 3B Roth teaches a first tube 250A, among a plurality of tubes 250A-L, with an open proximal end 260A in communication with a compressor 320, see fig. 3B, and a closed distal end (shown on the opposite side of the open proximal end 260A, see fig. 2B) at an opposite side of the first tube 30 (the first tube 250A is supplied a pressurized fluid from the compressor 320 at its open proximal end near end 260A, the pressurized fluid flowing from the open proximal end 260A to the distal end when its inflation valve 326A is opened, see paras. [0034], [0053] and [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kayser’s first tube to have a distal end as taught by Roth to provide individual inflation and deflation control of the first tube, see para. [0063] of Roth.
	The modified Kayser device discloses that the first tube is inflated to create a negative pressure that stretches the chest and abdomen, as disclosed by Kayser, that the proximal end is located near the first air supply port, as disclosed by Kayser, and that the closed distal end, as taught by Roth, but lacks a detailed description of a proximal non-inflatable anchor portion disposed adjacent and proximal to the proximal end of the first tube, and a distal non-inflatable anchor portion disposed adjacent and distal to the distal end of the first tube, wherein the proximal and distal non-inflatable anchor portions are configured for posterolateral or posterior placement on the subject; and a first skin attachment mechanism disposed along a length of the first tube and configured for removably attaching the length of the first tube to a first chest or abdomen region of the subject’s skin, a second skin attachment mechanism disposed on the proximal non-inflatable anchor portion and configured for removably attaching the proximal non-inflatable anchor portion to a second posterolateral or posterior region of the subject's skin, and a third skin attachment mechanism disposed on the distal non- inflatable anchor portion and configured for removably attaching the distal non-inflatable anchor portion to a third posterolateral or posterior region of the subject's skin.
However, in figures 1-3 Palmer teaches that a chest brace 10 having a pair of arms 14/16, the left arm 14 including a proximal non-inflatable anchor portion 32 disposed adjacent and proximal to the proximal end of the chest brace 10 and that the right arm 16 includes a distal non-inflatable anchor portion 32 disposed adjacent and distal to the distal end of the chest brace 10 (the proximal non-inflatable anchor portion 32 is shown to be proximal and at a first end of the chest brace 10, shown to be on the left side of the chest brace 10, and the distal non-inflatable anchor portion 32 is shown to be distal and at a second end of the chest brace 10, shown to be on the right side of the chest brace 10, see fig. 1; the proximal non-inflatable anchor portion 32 and distal non-inflatable anchor portion 32 being patches of Velcro that are non-inflatable and securely anchor the left and right arms 14/16 to the skin when attached to Velcro 36 on a hydrocolloid layer 34 attached to the skin, see col. 5 lines 31-59), the proximal and distal non-inflatable anchor portions 32 are configured for posterior placement on the subject (both proximal and distal non-inflatable anchor portions 32 are shown to be placed on the left and right posterior of the subject’s torso, see fig. 1); and a first skin attachment mechanism 34/34b/36 disposed along a length of a frontal resilient segment 18 of the chest brace 10 and configured for removably attaching the length of the frontal resilient segment 18 to a first chest region of the subject’s skin (the frontal resilient segment 18 includes an anchoring portion 32 that has the first skin attachment mechanism 34/34b/36 positioned on the skin on the chest region of the subject, the frontal resilient segment 18 being removably attached from the skin of the subject when the Velcro of the anchor portion 32 is disconnected from Velcro 36 of the first skin attachment mechanism 34/34b/36, see fig. 1 and col. 5 lines 51-59, see fig. 1 and col. 5 lines 51-59), a second skin attachment mechanism 34/34b/36 disposed on the proximal non-inflatable anchor portion 32 and configured for removably attaching the proximal non-inflatable anchor portion 32 to a second posterior region of the subject's skin (proximal non-inflatable anchor portion 32 includes the second skin attachment mechanism 34/34b/36 positioned on the skin on the left posterior portion of the chest region of the subject, the proximal non-inflatable anchor portion 32 being removably attached from the skin of the subject due to the Velcro of the proximal non-inflatable anchor portion 32 being detached from the Velcro 36 of the skin attachment mechanism 34/34b/36, see fig. 1 and col. 5 lines 51-59), and a third skin attachment mechanism 34/34b/36 disposed on the distal non-inflatable anchor portion 32 and configured for removably attaching the distal non-inflatable anchor portion 32 to a third posterior region of the subject's skin (distal non-inflatable anchor portion 32 includes the second skin attachment mechanism 34/34b/36 positioned on the skin on the right posterior portion of the chest region of the subject, the distal non-inflatable anchor portion 32 being removably attached from the skin of the subject due to the Velcro of the distal non-inflatable anchor portion 32 being detached from the Velcro 36 of the skin attachment mechanism 34/34b/36, see fig. 1 and col. 5 lines 51-59; the chest brace 10 includes a resilient metal core 28 which flexes away from the subject’s torso, the resilient metal core 28, proximal and distal non-inflatable anchor portions 32 and skin attachment mechanisms 34/34b/36 being used to provide an outward distending force to the subject, see col. 5 lines 17-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser proximal end with the addition of a proximal non-inflatable anchor portion and second skin attachment mechanism, to have modified the modified Kayser distal end with the addition of a distal non-inflatable anchor portion and third skin attachment mechanism and to have modified the modified Kayser first tube with the addition of a first skin attachment mechanism, as taught by Palmer, to allow the device to remain more securely attached to the subject during operation of the device and to increase the negative pressure applied to the chest and lungs of the subject due to the adhesion of the inflatable first tube to the skin of the subject’s torso region, see col. 5 lines 17-20 of Palmer.
Regarding claim 2, the modified Kayser device discloses that radial expansion of the first tube is completely restricted (the first tube 7 includes non-stretchable fibers 8 that completely restrict the first tube 7 from expanding in the radial direction, see fig. 3 and paras. [0003]-[0004] of Kayser).
Regarding claim 3, the modified Kayser device discloses that longitudinal expansion of the first tube is substantially free from restriction (the first tube 7 is made of flexible and elastic rubber that allows it to expand along its length, in the longitudinal direction, see fig. 3 and para. [0004] of Kayser).
Regarding claim 4, the modified Kayser device discloses that longitudinal expansion of the first tube is variably restricted (the first tube 7 is made of flexible and elastic rubber and has a fixed length, the length corresponding to the chest area of the user, that restricts it to only expanding along its length, see fig. 3 and para. [0004] of Kayser).
Regarding claim 5, the modified Kayser device discloses that restriction of radial expansion of the first tube is provided by restrictive fibers (non-stretchable fibers 8, see fig. 3 of Kayser) connected to the flexible and elastic material (non-stretchable fibers 8 are connected to the rubber of the first tube 7 to prevent it from expanding radially, see figs. 2-3 and paras. [0003]-[0004] of Kayser).
Regarding claim 8, the modified Kayser device discloses that a second tube comprising a flexible and elastic material that forms a second tube lumen, wherein the second tube lumen extends from an open proximal end to a closed distal end of the second tube, and wherein longitudinal expansion of the second tube is restricted less than radial expansion of the second tube (Kayser discloses a second tube 7, located on the abdomen of the user, the second tube 7 including the same structure as the first tube 7, located on the chest of the user, see figs. 2-3 and paras. [0003]-[0004] of Kayser).
The modified Kayser device discloses everything as claimed, including the second tube (see fig. 2 of Kayser), but lacks a detailed description of the connection element comprising a second air supply port in fluid communication with an open proximal end of the second tube lumen and attached to a proximal end of the second tube.
However, in figure 2B Roth teaches that a connection element 310B comprises a second air supply port in fluid communication with an open proximal end 260B of the second tube 250B lumen and attached to the proximal end of the second tube 250B (the first tube 250B is supplied a pressurized fluid from the compressor 320 at its open proximal end near end 260B, the pressurized fluid flowing from the open proximal end 260B to the distal end when its inflation valve 326B is opened, see paras. [0034], [0053] and [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kayser’s first tube to have a distal end as taught by Roth to provide individual inflation and deflation control of the second tube, see para. [0063] of Roth.
Regarding claim 12, the modified Kayser device discloses that at least one of the longitudinal restrictions of the first tube is different than at least one of the longitudinal restrictions of the second tube (the first tube 7 is longitudinally restricted due to its length, the length corresponding to the chest of the user, the second tube 7 is longitudinally restricted due to the second tube 7 having a different length, the second tube’s 7 length corresponding to the abdomen of the user, see fig. 2 and para. [0004] of Kayser).
	Regarding claim 17, the modified Kayser device discloses that a system comprising: a first and second distension device of claim 1; wherein the first distension device is designated for attachment to the chest of the subject (the first distention device includes the first tube 7 and first air supply port, which are located on the chest of the user, shown near the arms 4 of the device 1, see fig. 2 of Kayser), and wherein the second distension device is designated for attachment to the abdomen of the subject (the second distention device, including the structure as taught by Kayser, includes a second tube 7 located on the abdomen of the user, shown as a second tube 7 located near the bottom 5 of the device 1, see fig. 2 of Kayser).
Regarding claim 18, the modified Kayser device discloses that a controller operably connected to the first and second distension device (a controlled hydraulic system is connected to the first and second distention device to supply a pressurized fluid 12 to the first and second distension device, see para. [0006] of Kayser).
Regarding claim 19, the modified Kayser device discloses a controller (controlled hydraulic system, see para. [0006] of Kayser) to change operation of the first and second distention devices (the controller is connected to the first and second distention devices, the controller using compressed air to inflate the first and second distention devices in a first operation and deflate the first and second distention devices in a second operation, see fig. 4 and para. [0006] of Kayser), but lacks a detailed description of the controller being configured to independently drive the longitudinal expansion of the first and second distension devices.
However, in figure 3B Roth teaches that a controller 328 communicates with inflation valves 326A/326B to independently drive the longitudinal expansion of a first distension device 250A/260A and a second distention device 250B/260B (the controller 328 controls valve drivers 332 opens and close individual inflation valves 326 to independently inflate or deflate each individual bladder 250, see fig. 3B and para. [0055] and [0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser controller to individually drive the expansion of the first and second distention devices as taught by Roth to provide the user with improved control of the device by allowing the user to individually inflate and deflate the first and second distention devices, see para. [0058] of Roth.
Regarding claim 20, the modified Kayser device discloses everything as claimed including that the controller is configured to oscillate inflation of one distension device (the controller oscillates inflation of the first distension device, see fig. 4 and para. [0006] of Kayser), but lacks a detailed description of providing a constant inflation to the distension device.
However, in figure 3B Roth teaches that a controller 328 includes a user interface 330 that allows the user to engage a hold input 380 on a selected distension device to keep the distension device at a constant inflation (the user selects a distension device of the distension devices 250 and uses the hold input 380 to keep the selected distension device at a continuous inflation pressure, see para. [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser controller to provide a constant inflation to a distention device as taught by Roth to provide the user with an alternative massage therapy regimen, see para. [0063] of Roth.
The modified Kayser device discloses oscillating the inflation of the one distension device while providing a constant inflation to the other distension device (as the controller is capable of oscillating pressure in one distention device, as taught by Kayser, and providing a constant pressure in a selected distention device, as taught by Roth, the modified Kayser device discloses oscillating the inflation of the one distension device while providing a constant inflation to the other distension device, see para. [0006] of Kayser and para. [0063] of Roth).
Regarding claim 21, the modified Kayser device discloses that the controller is configured to oscillate inflation of one distension device and oscillate inflation of the other distension device, and wherein the oscillations are centered around a different average pressure (the controller oscillates inflation of the first distension device, see fig. 4 and para. [0006] of Kayser, and independently drives the oscillated inflation of the second distention device, which is separate from the first distention device, as taught by Roth, such that the first distention device, sealed off from the second distention device, allows the oscillations to be centered around a different average pressure, the average pressure corresponding to the pressure within its respective distention device, see para. [0058] of Roth).
Regarding claim 22, the modified Kayser device discloses that the controller is configured to oscillate inflation of one distension device and oscillate inflation of the other distension device, and wherein the oscillations are out of sync (the controller oscillates inflation of the first distension device, see fig. 4 and para. [0006] of Kayser, and independently drives the oscillated inflation of the second distention device, which is separate from the first distention device, as taught by Roth, such that the controller is capable of oscillating each distention device individually in a situation where the selected inflation of one distention device is out of sync with the selected inflation of the other distention device, see para. [0058] of Roth).
Regarding claim 28, the modified Kayser device discloses the attachment mechanism for attaching the first tube to the subject's skin, as taught by Palmer, and a means for anchoring a proximal and distal anchor to the subject's skin, as taught by Palmer, as recited in the rejection of claim 1 above. The modified Kayser device further discloses that wherein the attachment mechanism is configured to distend the subject's chest as the first tube is inflated (the first tube 7, when inflated, is configured to apply a negative pressure to the subject to stretch the chest and abdomen of the subject, see para. [0004] of Kayser; the attachment mechanism adhering the first tube to the skin of the torso and therefore increasing the stretching force applied to the chest and abdomen to distend the subject’s chest, see col. 5 lines 17-20 of Palmer).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kayser,  Roth et al. and Palmer as applied to claim 1 above, and further in view of Eischen, Sr. (2006/0189905 A1).
Regarding claim 7, the modified Kayser device discloses everything as claimed, including the distal end of the first tube (the first tube 250A is shown to include the distal end opposite of its open proximal end 260A, see fig. 2B of Roth), but lacks a detailed description of the distal end of the first tube lumen being open, the device further comprising: a second connection element comprising a second air supply port in fluid communication with the open distal end of the first tube lumen and attached to the distal end of the first tube.
However, in figure 1 Eischen teaches that a distal end of a first bladder is open, the device further comprising: a second connection element comprising a second air supply port in fluid communication with the open distal end of the first tube lumen and attached to the distal end of the first tube. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the modified Kayser first tube to be an open distal end with a second air supply port as taught by Eischen to provide additional control of the device by allowing the user to manually adjust the pressure of the first tube, see para. [0038] of Eischen.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kayser, Roth et al. and Palmer as applied to claim 17 above, and further in view of Sinderby et al. (2016/0324722 A1).
Regarding claims 23-25, the modified Kayser device discloses a controller (controlled hydraulic system, see para. [0006] of Kayser) to change operation of the first and second distention devices (the controller is connected to the first and second distention devices, the controller using compressed air to inflate the first and second distention devices in a first operation and deflate the first and second distention devices in a second operation, see fig. 4 and para. [0006] of Kayser), but lacks a detailed description of at least one sensor; wherein the controller is configured to change operation of the first and second distension devices based on feedback detected from the at least one sensor, the sensor is configured to detect a signal indicative of at least one of heart rate, respiratory effort, chest displacement and tube function and the change in operation is at least one of synchronization, displacement, oscillation, static pressure or an on/off operational state.
However, in figure 4 Sinderby teaches a sensor 414 and a controller 420, the controller 420 being configured to change operation of the first and second distension devices 108 based on feedback detected from the sensor 414, the sensor 414 being configured to detect a signal indicative of respiratory effort and the change in operation is synchronization (the sensor 414 produces a electromyographic (EMG) signal representative of an inspiratory effort of the patient as feedback to the controller 420 and the controller 420 changes the operation of the device by synchronizing the inflation of the first and second distention devices 108 based on the feedback from the sensor 414, see para. [0035] of Sinderby). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser device with a sensor and to have modified the controller to change an operation of the first and second distension devices based on feedback detected from the sensor as taught by Sinderby to allow the first and second distention devices to provide improved therapy by accommodating the respiratory effort of the subject, see para. [0035] of Sinderby.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kayser, Roth et al. and Palmer as applied to claim 1 above, and further in view of Kazala, Jr. et al. (2009/0299308 A1).
Regarding claim 26, the modified Kayser device discloses everything as claimed, including a rubber skin for attaching the first tube to the surface of the subject (a rubber skin 13 presses the first tube 7 to the skin of the user, see fig. 2 and para. [0004] of Kayser), but lacks a detailed description of an adhesive for attaching the first tube to a surface of the subject.
However, in figures 9A-9B Kazala teaches an adhesive 824 for attaching a tube 808 to a surface of the subject (the tube 808 is placed on the surface of the subject such that the adhesive contacts and secures the tube 808 to the surface, see para. [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser first tube with an adhesive as taught by Kazala to more securely attach the bladders to the skin of the user, see para. [0050] of Kazala.
Response to Arguments
Applicant’s arguments, see the remarks filed 19 April 2022, with respect to the rejections of claims 1-5, 8, 12 and 17-22 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kayser (DE 2,028,036 A1) in view of Roth et al. (2007/0088239 A1) and Palmer et al. (6,533,739 B1). Palmer is relied upon to teach the newly added limitations to claim 1 regarding the proximal non-inflatable anchor portion, the distal non-inflatable anchor portion, the first skin attachment mechanism, the second skin attachment mechanism and the third skin attachment mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wu et al. (6,042,509 A), Rothman et al. (6,752,771 B2), Costella (10,105,281 B1) and Glenn et al. (10,561,576 B2) are cited to show devices for applying a negative distending pressure to a subject’s torso.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785